Case 18-11120-BLS Doc 745 Filed 03/13/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re Chapter ll
vG LIQUIDATIoN, INC., er al.,‘ Case No. 18-11120 (BLS)
Debtors. Jointly Administered
Related to Docket No. 727

 

 

ORDER, PURSUANT TO SECTION llZl(d)
OF THE BANKRUPTCY CODE, FURTHER EXTENDING THE
EXCLUSIVE PERIODS WITHIN WHICH THE DEBTORS MAY FILE
A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

 

 

Upon consideration of the motion (the “Motion”)2 of the debtors and debtors in
possession in the above-captioned chapter ll cases for entry of an order pursuant to section
llZl(d) of the Bankruptcy Code, Bankruptcy Rule 9006, and Local Rule 9006-2, extending
the Debtors’ Exclusive Periods to file a chapter ll plan and solicit acceptances thereof; and
upon consideration of all pleadings related thereto; and due and proper notice of the Motion
having been given; and it appearing that no other or further notice of the Motion is required;
that the Court has jurisdiction to consider the Motion in accordance With 28 U.S.C. §§ 157
and 1334 and the Amended Standing 0rder; that this is a core proceeding pursuant to 28
U.S.C. § 157(b)(2); and that venue of this matter is proper pursuant to 28 U.S.C. §§ 1408 and
1409; and it further appearing that the relief requested in the Motion and provided for herein
is in the best interest of the Debtors, their estate, and their creditors; and after due deliberation

and sufficient cause appearing therefor, IT IS HEREBY ORDERED THAT:

 

l The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification

number, are: VG Liquidation, Inc. (f/k/a Videology, Inc.) (2191), Collider Media, Inc. (8602), VG MT
Liquidation LLC (f/k/a Videology Media Technologies, LLC) (6243), LucidMedia Networks, Inc. (8566), and
VG Liquidation Ltd. (f/k/a Videology Ltd.), a company organized under the laws of England and Wales. The
address of the Debtors’ corporate headquarters is 1500 Whetstone Way, Suite 200, Baltimore, MD 21230.

2 Capitalized terms used but not identiiied herein shall have the meaning ascribed to such terms in the
Motion.

57731/0003-1691257lv2

 

Case 18-11120-BLS Doc 745 Filed 03/13/19 Page 2 of 2

1. The Motion is GRANTED to the extent provided herein.

2. The Debtors’ Exclusive Periods are hereby extended for ninety (90) days
through and including June 4, 2019 for the Debtors’ Exclusive Filing Period and August 5,
2019 for the Debtors’ Exclusive Solicitation Period.

3. The entry of this order shall be Without prejudice to the rights of the Debtors
and their estates to seek further extensions of the Exclusive Periods or to seek other
appropriate relief.

4. This Court shall retain jurisdiction With respect to all matters arising from or
relating to the implementation of this Order.

Dated: 2 HQ§‘£@“( 15 ,2018

Wilmington, Delaware

BRENDAN LINEHAN SHANNoN
UNITED sTATEs BANKRUPTCY JUDGE

57731/0003-16912571v2

 

 

